Citation Nr: 1603118	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-00 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of compression fractures L1 and T5, currently rated 40 percent disabling.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1993 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision that denied an increased rating for residuals of compression fractures L1 and T5.  The Board found, in their September 2012 remand, that the Veteran's claim for an increased rating for residuals of compression fractures L1 and T5 encompassed the claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a VA examination in relation to his claim in March 2014.  The Veteran provided a statement in May 2014 that he was not notified of the March 2014 VA examination.  The Board finds that the Veteran has provided good cause for his failure to appear.  See 38 C.F.R. § 3.655 (2015).

The Veteran is advised that failure to report for a VA examination, if one is scheduled for him, without good cause, may have adverse consequences on his claims.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA medical center records.

2.  Contact the Veteran and request that he provide, or identify, any relevant personnel records from any previous employers as to the reasons for his termination(s).  Any authorization necessary to obtain such records should be obtained from the Veteran.  Afford the Veteran an appropriate period in which to provide any relevant personnel records.  

3.  Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected back disability since April 2007.  After securing the necessary release(s), the RO should obtain any outstanding records.  

4.  After the above has been accomplished, schedule the Veteran for a VA spine examination to ascertain the current severity his service-connected residuals of compression fractures L1 and T5.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should examine the Veteran, review the Veteran's claims folder and provide all necessary clinical factors required in a "2507 spine examination worksheet."  All necessary special studies or tests are to be accomplished.  

The examiner must elicit from the Veteran and record, a full work and educational history.  Based on a review of the case, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any non service-connected disabilities, it is at least as likely as not that his service-connected disabilities (back disability and left leg disability) alone render him unable to secure or follow a substantially gainful occupation.  The examiner should reconcile any opinion with the medical evidence of record and the Veteran's contentions.  If the examiner opines that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging in given his current skill set and educational background.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  Then, adjudicate the Veteran's claim for an increased rating for his service-connected back disability and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  If either benefit sought is denied, the Veteran and his representative must be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




